Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 15/553961 application RCE filed on 02/23/2021.
Claims 100-116 are pending and have fully been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 100 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 100, it is unclear due to antecedent basis problems. In line 7 of Claim 100 in the claim set dated 02/23/2021, “the at least two bridge flow channels” is claimed, and bridge flow channels is not mentioned before this in the claim.  Therefore- this makes the claim unclear as what applicant is referring to and has insufficient antecedent basis. In addition, for the “first reaction flow channel,” “second reaction flow channel,” and the bridge channels, the connections are structurally 
Also, in Claim 100, applicant’s claimed “designation,” as an input or output based on the direction the solution is loaded…does not seem to add structure to the instant claim.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 100-116 are rejected under 35 U.S.C. 103(a) as being obvious over MAERKL in US 20140065653 in view of BUERMANN in US 20150352544.

Though MAERKL et al. do not use the exact terminology used in the instant application, it would have been obvious to one of ordinary skill in the art as shown above and outlined that MAERKL teaches of a device with the same physical structures as instantly claimed. If the inputs and in general the next generation sequencing(which is not claimed), but the structure for use in next generation 
	BUERMANN et al. specifically teach of a system configured to conduct designated reactions for biological or chemical analysis. The system includes a liquid-exchange assembly comprising an assay reservoir for holding a first liquid, a receiving cavity for holding a second liquid that is immiscible with respect to the first liquid, and an exchange port fluidically connecting the assay reservoir and the receiving cavity. The system also includes a pressure activator that is operably coupled to the assay reservoir of the liquid-exchange assembly. The pressure activator is configured to repeatedly exchange the first and second liquids by (a) flowing a designated volume of the first liquid through the exchange port into the receiving cavity and (b) flowing a designated volume of the second liquid through the exchange port into the assay reservoir. The system also includes a fluidic system that is in flow communication with the liquid-exchange assembly (abstract). BUERMANN et al. further teach of use in next generation sequencing (paragraph 0003), and BUERMANN et al. also teach of multiple inputs at different ends (paragraph 0081). It would have been obvious to one of ordinary skill to use the input mechanisms of BUERMANN in the device of MAERKL due to the need in the art for methods and systems that are capable of loading and/or removing one or more liquids used by fluidic systems (Buermann, paragraph 0008).
Regarding Claim 101, Maerkl further discloses the microfluidic device wherein each reaction module comprises a first reaction flow channel connected at a first end to a first input and connected at a second end to a second input, and the second flow channel connected at a first end to an output, and wherein the first and second reaction 
Regarding Claim 102, Maerkl further discloses the microfluidic device of claim 1, wherein the first reaction flow channel, the second reaction flow channel, and each bridge flow channel comprises one or more valves that can be sequentially opened to pump fluids between the reaction circuits and on and off the reaction modules (Figs. 34A-34C; para [0258]-[0260], valve, 3400, lower layer, 3404, elastomer layer, 3402a, opening, 3408, and upper layer, 3401... valve opened and closed as shown.).
Regarding Claim 103, Maerkl further discloses the microfluidic device of 1, wherein the device comprises three bridge flow channels, the first and second bridge flow channels and the portion of the first and second reaction flow channels between the first and second bridge flow channels defining a first mixing compartment, and the second and third bridge flow channels and the portion of the first and second reaction flow channels between the second and third bridge flow channel defining a second mixing compartment (Figs. 30C-30H; para [0276]-[0279], see mixing steps as shown.).
Regarding Claim 104, Maerkl further discloses the microfluidic device of 1, wherein the device comprises approximately 1 to approximately 384 reaction modules (para [0330]).

Regarding Claim 106, Maerkl further discloses the microfluidic device of 1, wherein the first and second reaction flow channels comprise at least one valve between each bridge flow channel, and each bridge flow channel comprises one valve (para [0327], [0329]).
Regarding Claim 107, Maerkl further discloses the microfluidic device of claims 6 or 7, wherein each of the reaction flow channels and the bridge flow channels include a fluid channel, a portion of each of the fluid channels being adjacent an flexible membrane such that the valves are closed by the application of pressure to a surface of a flexible membrane such that the flexible membrane bends to fully or partially seal the fluid channel (Figs. 30C-30H; para [0276]-[0279j, see mixing steps as shown.).
Regarding Claim 108, Maerkl further discloses the microfluidic device of any one of claims 1 to 7, wherein at least one of the one or more reactions circuits has a reaction volume different from at least another of the one or more reactions circuits (para [0139], [0169], [0309]).
Regarding Claim 109, Maerkl further discloses the microfluidic device of any one of claims 1 to 7, wherein at least one of the one or more reactions circuits has a reaction volume substantially the same as at least another of the one or more reactions circuits (para [0248]).

Regarding Claim 111, Maerkl further discloses the microfluidic device above, wherein each reaction module has a volume of approximately 30 nL to approximately 1 microliter (para [0248]). Maerkl further discloses the microfluidic device of claim 21. wherein the multi-layer substrate is comprised of individual layers of PDMS (para [0113]).
Regarding Claim 112, Maerkl further discloses the microfluidic device above, wherein the plurality of reaction modules is defined on a multi-layer substrate (para [0256], [0258]). Maerkl further discloses the microfluidic device of claim 21. wherein the multi-layer substrate is comprised of individual layers of PDMS (para [0113]). MAERKL further teaches of the flow channel stack comprises a polymer comprising a plurality of heights of PDMS above the control channel stack and defined from the control channel stack by a flexible membrane (Figs. 34A-34C; para [0258]-[0260], flow channel. 3401, as shown by upper arrow and control channel valve. 3404. with elastomer layers, 3402 and 3401.).
Regarding Claim 113, Maerkl further discloses the microfluidic device of claim 21. wherein the multi-layer structure includes a flow channel stack and a control channel stack (para [0168]), wherein the flow channel stack comprises a plurality of PDMS layers above the control channel stack and defined from the control channel stack by a 
Regarding Claim 114, Maerkl further discloses the microfluidic device of claim 25, further comprising a sewer port comprising a region of at least one of the plurality of flow channels (Figs. 28, 36; para [0211], [0269], multiplexer channel, 3600, and distal fluid outlets.), a region of at least one of the control channels adjacent the region of the at least one of the plurality of flow channels and a corresponding portion of the flexible membrane, the corresponding portion of the flexible membrane having a via therein such that the at least one of the plurality of flow channels is in fluid communication with the at least one the control channels (Figs. 34A-34C; para [0258]-[0260], valve, 3400, lower layer, 3404, elastomer layer. 3402a, opening, 3408, and upper layer. 3401.).
Regarding Claim 115, Maerkl further discloses the microfluidic device of claim 26, wherein the fluid communication between the at least one of the plurality of flow channels with the at least one the control channels is controlled by opening and closing the via (Figs. 34A-34C; para [0258]-[0260], valve, 3400, lower layer, 3404, elastomer layer, 3402a, opening, 3408, and upper layer, 3401... valve opened and closed as shown.).
Regarding Claim 116, Maerkl further discloses the microfluidic device of claim 25, further comprising a plurality of sewer ports, each sewer port comprising a region of at least one of the plurality of flow channels (Figs. 28, 36; para [0211], [0269], multplexer channel, 3600, and distal fluid outlets ), a region of at least one of the control channels adjacent the region of the at least one of the plurality of flow channels and a corresponding portion of the flexible membrane, the corresponding portion of the flexible 
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
With respect to the 112 rejections, the instant amendments have caused an antecedent basis problem and this is explained as shown in the above 112 rejection.
Applicant argues that MAERKL does not teach of the claimed reaction circuits defined by among other requirements, “the at least two bridge flow channels”. As has been shown above, this part of the claim is unclear as to what applicant is referring to due to improper antecedent basis. Therefore, the examiner disagrees with applicant argument.
Applicant further argues with respect to MAERKL, that since MAERKL et al. teach of microfluidic memory storage, that it does not teach of what is instantly claimed, a reaction circuit, though applicant does not expand about how the claim language differentiates the two, applicant alludes that the memory device of MAERKL does not intercommunicate information. With respect to this, the examiner disagrees as these arguments are not commensurate in scope with the instant claims. If applicant intends to specify more limitation than merely “reaction circuit,” which is a structure, then they should do so. Whether the device in the prior art can intercommunicate information or not, does not matter, since this is a device claim, and also there are not structural 
Applicant further argues about the bridge channels (which as it was pointed out above—the structure of are unclear due to antecedent basis issues), that MAERKL et al. do not teach of bridge channels. The examiner disagrees. Applicant further specifies that from their reading, the horizontal channels of MAERKL do not connect to the vertical channels and therefor there is no teaching of connecting bridge channels. The examiner again disagrees. The bridge channels and what is the intended structure for this is unclear as shown above. In addition, MAERKL et al. teach of connecting channels(paragraph 0274-0275). If applicant can clear up the claims and add more detail, they might have an easier time overcoming the prior art.
Applicant only argues about BUERMANN to say that they do not think that this cures the purported deficiencies of MAERKL- which the examiner has already said that do not agree with.
All claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797